—Judgment, Supreme Court, Bronx County (Bertram Katz, J.), entered March 11, 1992, which enjoined the respondent from enforcing its determination and remitted the matter to respondent for further proceedings to either cancel or revoke *437petitioner’s liquor license, unanimously affirmed, without costs. Leave to appeal to the Court granted sua sponte.
Neither the licensee nor its president were informed of the agency proceeding pursuant to 9 NYCRR 54.1. The failure to notify occurred as a result of the agency’s receipt of a letter marked "returned to sender” which was sent by certified mail to the address of the licensee corporation and the agency’s use of the corporation president’s old address as opposed to the new address which had been forwarded to the agency prior to the commencement of the proceeding. The regulation requires the agency to accord a reasonable opportunity to be heard to the party to be affected by a determination. Concur— Sullivan, J. P., Ellerin, Wallach, Rubin and Nardelli, JJ.